DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 7-9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Deegan (US 2012/0312114) and Ihrke et al. (US 2011/0067517).
Regarding claim 1, Deegan discloses a torque-controllable rotary actuator for actuation in a multi- joint robotic system, the rotary actuator comprising: a chassis (214a, b); a first motor (202a); a first gearbox (204a) coupled to (the scope of the term “coupled” has been held1 to include both “directly coupled” and “indirectly coupled”) the first motor (202a); a series elastic element (220a, b); a second motor (202b); an output link (210); and a torque sensor (222a, b), the torque sensor configured to measure a torque applied by the rotary actuator, wherein the first motor and the second motor rotate about a common axis (the motors 202a, 202b rotate about the common longitudinal axis), and wherein the chassis, the first motor, the second motor, and the (wherein “module” is commonly taken to mean a set of parts used to construct a more complex structure within the broadest reasonable interpretation).  
Deegan does not disclose that the torque sensor is axially adjacent to the series elastic element; wherein the first gearbox is coupled directly to at least one of the series elastic element and/or the torque sensor.  Rather, the figures of Deegan show that the spring 220a is radially-offset from the longitudinal axis of the system.  Ihrke teaches a series elastic element (32, which includes spring input 76); and a torque sensor (34, 36) axially adjacent to the series elastic element (the arrangement is clearly shown in figs. 4-5); and a gear drive (30, which includes output 70) coupled directly (where part 70 of 30 couples to part 76 of 32) to the series elastic element. Further, as evidenced by the figures of Ihrke and by geometry, one of ordinary skill in the art would conclude that the coaxial arrangement within frame 40 of the sensors 34, 36 and spring 32 is clearly a more compact arrangement than the radially-extending belt-driven mechanical components of Deegan.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to replace the torque-sensor system of Deegan with the torque-sensor system of Ihrke, i.e. the axially-adjacent arrangement of the torque sensor 34, 36 and spring 32, in order to provide a more compact arrangement. 
The Deegan/Ihrke modification above would necessarily result in the first motor (202a, Deegan), the series elastic element (32, Ihrke), and the second motor (202b, Deegan) rotating about a common axis, and wherein the chassis (214a, 214b, Deegan), the first motor (202a, Deegan), the series elastic element (32, Ihrke), the second motor (202b, Deegan), and the output link (210, Deegan) are all within a module (again, wherein “module” is commonly taken to mean a set of parts used to construct a more complex structure within the broadest reasonable interpretation); and the first gearbox (204a, Deegan) is coupled directly to (as suggested by Ihrke) at least one of the series elastic element (32, Ihrke) and/or the torque sensor. 
Regarding claim 7, the combination of Deegan and Ihrke suggests the torque-controllable rotary actuator of claim 1, further comprising: a second gearbox (Deegan, 204b) coupled to the second motor.  
Regarding claim 8, the combination of Deegan and Ihrke suggests the torque-controllable rotary actuator of claim 1, further comprising: a brake (54, Ihrke) coupled to the first motor.  See the copy of the PCT/ISA/237 filed in this current application by applicant on 4/15/2020, incorporated herein by reference, for explanation of the art and motivation/rationale to add the Ihrke brake.   
Regarding claim 9, the combination of Deegan and Ihrke suggests the torque-controllable rotary actuator of claim 1, wherein the output link is configured to rotate with respect to the chassis with a bearing (82, Ihrke).  See the copy of the PCT/ISA/237 filed in this current application by applicant on 4/15/2020, incorporated herein by reference, for explanation of the art and motivation/rationale to add the Ihrke bearing.   
Regarding claim 12, the combination of Deegan and Ihrke suggests the torque-controllable rotary actuator of claim 1, wherein the output link is directly coupled to the series elastic element (spring output 78 of spring 32 is attached to joint output 80, para. 32 of Ihrke).  
Regarding claim 13, the combination of Deegan and Ihrke suggests the torque-controllable rotary actuator of claim 1, wherein the output link is directly coupled to the torque sensor (second rotary portion 94 of APS 36 is attached to joint output 80, para. 35 of Ihrke).  
Regarding claim 14, the combination of Deegan and Ihrke suggests the torque-controllable rotary actuator of claim 1, wherein the second motor is coupled to the chassis (the claimed arrangement is clearly shown in fig. 2, Deegan).  
Regarding claim 15, the combination of Deegan and Ihrke suggests the torque-controllable rotary actuator of claim 1, wherein the module is located at the joint (robotic mechanical coupling, para. 1-2; mechanical coupling such as a joint, para. 31, Deegan) of a robotic arm (wherein robotic arm is taken to mean links connected by a motorized joint within the broadest reasonable interpretation).

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Deegan (US 2012/0312114) and Pratt et al. (US 5,650,704).
Regarding claim 1, Deegan discloses a torque-controllable rotary actuator for actuation in a multi- joint robotic system, the rotary actuator comprising: a chassis (214a, b); a first motor (202a); a first gearbox (204a) coupled to (the scope of the term “coupled” has been held1 to include both “directly coupled” and “indirectly coupled”) the first motor (202a); a series elastic element (206a, b); a second motor (202b); an output link (210); and a torque sensor (222a), the torque sensor configured to measure a torque applied by the rotary actuator, wherein the first motor, the series elastic element (axis of 216a, 216b), and the second motor rotate about a common axis (the motors 202a, 202b rotate about the common longitudinal axis), and wherein the chassis, the first motor, the series elastic element, the second motor, and the output link are all within a module (the claimed arrangement is clearly shown in the figures, where the term “module” is interpreted to be the joint).  
the torque sensor is axially adjacent to the series elastic element; wherein the first gearbox is coupled directly to at least one of the series elastic element and/or the torque sensor; but rather, the figures of Deegan show that the spring 220a is radially-offset from the longitudinal axis of the system.  Pratt teaches a series elastic element (16); and a torque sensor (50) axially adjacent to the series elastic element (the claimed arrangement is most clearly shown in fig. 4), the torque sensor configured to measure a torque applied by the rotary actuator (see discussions of col. 6, lines 39-50; col. 4, lines 6-12); and a gearbox (14, including output shaft 20) coupled directly to (motor and gearbox 12, 14, having an output shaft 20 connected directly to a torsion spring 16, col. 4, lines 5-6) the series elastic element (16).  Further, the disclosure of Pratt evidences the many advantages of such an arrangement of a series elastic element and torque sensor, to include allowing precise force-control of the actuator (col. 3, lines 54-57); or for allowing more accurate, more stable, and less noisy force control (col. 3, lines 57-59); or to allow the series elastic element to act as a low pass filter to shock loads, thereby protecting the gearbox and motor from damage (col. 3, line 59-col. 4, line 3); or to allow the use of the mechanism in a wide range of robotics, automation, and actuation applications where, e.g. a robotically actuated arm, hand, leg, or foot interacts with an unstructured and/or unpredictable environment (col. 2, lines 54-58). Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to replace the torque-sensor system of Deegan with the torque-sensor system of Pratt, i.e. the axially-adjacent elements 16, 50, in order to allow precise force-control of the actuator; or allow more accurate, more stable, and less noisy force control; or to allow the series elastic element to act as a low pass filter to shock loads, thereby protecting the gearbox and motor from damage; or to allow the use of the mechanism in a wide range of robotics, 
The modification above would necessarily result in the first motor (202a, Deegan), the series elastic element (16, Pratt), and the second motor (202b, Deegan) rotating about a common axis, wherein the first gearbox (204a, Deegan) is coupled directly to (as suggested by Pratt) at least one of the series elastic element (16, Pratt) and/or the torque sensor, and wherein the chassis (214a, 214b, Deegan), the first motor (202a, Deegan), the series elastic element (16, Pratt), the second motor (202b, Deegan), and the output link (210, Deegan) are all within a module. 
Regarding claim 3, the combination of Deegan and Pratt suggests the torque-controllable rotary actuator of claim 1, wherein the torque sensor includes an elastic element (the elastic spring element employed in the actuator system acts both as a force generation mechanism and a force sensing mechanism, col. 6, lines 39-50; col. 4, lines 6-12, Pratt) and wherein the torque sensor is configured to measure the torque applied by the rotary actuator by measuring a deflection of the elastic element when the torque is applied (the linearity inherent in the spring enables a force measurement to be accomplished based on the stretch or angle of twist of the spring, col. 6, lines 39-50; col. 4, lines 6-12, Pratt). 
Regarding claim 4, the combination of Deegan and Pratt suggests the torque-controllable rotary actuator of claim 1, wherein the torque sensor is configured to measure the torque applied by the rotary actuator by measuring a deflection of the series elastic element when the torque is applied (Pratt, col. 6, lines 39-50; col. 4, lines 6-12). 
Regarding claim 5, the combination of Deegan and Pratt suggests the torque-controllable rotary actuator of claim 4, wherein the torque sensor measures the deflection of the series elastic element using a Hall effect sensor (see Pratt, col. 7, lines 47-51). 
Response to Arguments
Applicant’s arguments that the amendment to the claims overcomes the prior art has been fully considered but is not persuasive.  The thrust of Applicant’s arguments (Remarks, page 5, 4th-5th paragraphs) are that the gear drive 30 and gear drive output shaft 74 of Ihrke are separate components and, therefore, do not read on the limitation, “wherein the first gearbox is coupled directly to at least one of the series elastic element and/or the torque sensor” (Remarks, page 5, 2nd paragraph quoting claim 1, lines 13-14). This is not persuasive. Gearbox 30 (which includes 70) is coupled directly to series elastic element 32 (which includes 76) at the location where 70 directly connects to 76 as seen in figure 5 and described in the written description, e.g., see at least para. 0032 and 0029).
Applicant is advised that if the claimed structure is to be interpreted narrowly as “a gearbox without an output shaft” then such a negative limitation should be amended into the claim, insomuch as Applicant’s disclosure supports the feature without introducing new matter, in accordance with MPEP 2173.05(i). Otherwise, the claim is given the broadest reasonable interpretation consistent with the specification in accordance with MPEP 2111. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535.  The examiner can normally be reached on M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Bradford Co. v. Conteyor N. Am., Inc., 603 F.3d 1262,1270 (Fed. Cir. 2010): “the term ‘coupled to’ … should be construed broadly so as to allow an indirect attachment.”